In a proceeding by a landlord pursuant to article 78 of the CPLR to annul a determination of the City Rent Administrator reducing the rents of the subject premises because of a decrease in essential services (elimination of locked lobby doors, bell and buzzer system), the landlord appeals from a judgment of the Supreme Court, Kings County, entered May 20, 1985 on reargument, which adhered to the court’s original determination dismissing the petition. Judgment affirmed, without costs. In our opinion, there was substantial evidence to support the determination of the City Rent Administrator. In the circumstances, it may not be disturbed by the courts (Matter of Wiener v. Gabel, 18 A D 2d 1025; Matter of Stratford Leasing Corp. v. Gabel, 17 A D 2d 332, affd. 13 N Y 2d 607).
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.